82454: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35059: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82454


Short Caption:PETSMART, INC. VS. DIST. CT. (TODD)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A788762Classification:Original Proceeding - Civil - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPetsmart, Inc.Michael L. Amaro
							(Amaro Baldwin, LLP)
						Lane S. Kay
							(Law Offices of Lane S. Kay)
						


Real Party in InterestJames ToddThomas W. Askeroth
							(Claggett & Sykes Law Firm)
						


Real Party in InterestRaphaela ToddThomas W. Askeroth
							(Claggett & Sykes Law Firm)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTimothy C. Williams





+
						Due Items
					


Due DateStatusDue ItemDue From


01/03/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/09/2021Filing FeeFiling fee paid. E-Payment $250.00 from Lane S. Kay. (SC)


02/09/2021Petition/WritFiled Petition for Writ Petition for Peremptory Writ of Mandate in the First Instance, or an Alternative Writ or other Appropriate Relief. (SC)21-03923




02/09/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-03924




02/09/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-03925




02/09/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-03926




02/09/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-03927




02/09/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-03929




02/26/2021Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-05754




03/19/2021Notice/IncomingFiled Real Parties in Interests' Notice of Change of Address and Change of Firm Name. (SC)21-07979




03/19/2021MotionFiled Real Parties in Interests' Motion for Extension of Time to File Answer to Petition for Writ. (SC)21-07981




03/26/2021Order/ProceduralFiled Order Granting Motion. Real parties in interest's answer due: April 26, 2021. Petitioner's reply due 14 days from service of the answer. (SC)21-08656




04/23/2021MotionFiled Real Parties in Interest's Motion for Permission to File Documents Under Seal. (SC)21-11752




04/26/2021Petition/WritFiled Real Parties in Interest's Answer to Petition. (SC)21-11912




04/26/2021AppendixFiled Real Parties in Interest's Appendix, Volume 1. (SC)21-11913




04/30/2021Order/ProceduralFiled Order Granting Motion.  The district court entered a protective order finding Exhibit 11 to "Plaintiff's Opposition to Defendant Petsmart's Motion for Summary Judgment" to be a privileged document pursuant to NRCP 26(c). Real parties in interest have filed a motion to file Exhibit 11, petitioner's "Adoption Partner Manual" under seal. SRCR 4(b). The motion is granted.  SRCR 7. The clerk of this court shall file the exhibit received on April 26, 2021, under seal.  (SC)21-12393




04/30/2021Notice/IncomingFiled Real Parties in Interests' Errata to Motion to File Documents Under Seal. (SC)21-12503




05/10/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-13303




05/11/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-26699




12/09/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Before: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 75. SNP21-RP/LS/AS. (SC).21-35059





Combined Case View